Appeal from two orders of the Supreme Court, Queens County, one dated November 20, 1967, which granted plaintiff’s motion to adjudge defendant in contempt of court for failure to pay temporary alimony, and one dated February 15, 1968, which denied defendant’s motion for reargument. Appeal from order of February 15, 1968 dismissed, with costs. No appeal lies from an order denying reargument. Order of November 20, 1967, reversed, on the law dnd the facts, without costs, and plaintiff’s motion remitted to Special Term for a hearing as to defendant’s financial circumstances. In our opinion, the circumstances warrant a determination on oral proof rather than on conflicting affidavits (Abbey v. Abbey, 7 A D 2d 910; Larotondo v. Larotondo, 285 App. Div. 899). Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.